DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on November 4th, 2022 have been fully considered but they are not persuasive. Specifically, the arguments offer no details.

Response to Amendment
Claims 1-11 are currently pending.
Applicant’s amendment filed on November 4th, 2022 are sufficient to overcome the claim objections previously made. However, the amendment introduces a new ground of objection.
Applicant’s amendments are sufficient to overcome the claim rejections previously made. However, the amendment introduces a new ground of rejection.

Claim Objection
Claim 1 is objected to because of the following informalities:
“rotational axis, or wherein” should perhaps read “rotational axis, wherein”
“diffuser element or is mounted” should perhaps read “diffuser element is mounted”
“mounted the housing” should perhaps read “mounted on the housing”
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yeruhami et al. (U.S. Pre-Grant Patent Publication No. 2020/0249354 A1) in view of Baeg et al. (U.S. Pre-Grant Patent Publication No. 2014/0111812 A1).

Regarding Claim 1, Yeruhami teaches a LIDAR device for scanning a scanning area (Fig. 2E), comprising: a transmitting unit including: at least one radiation source for generating an electromagnetic beam (Fig. 2E, projecting unit 102), and at least one optical transmission system for shaping and emitting the generated electromagnetic beam (Fig. 2E, optical window 124A may include diffuser lens [0136]); at least one detector (Fig. 2E, sensor 116); a receiver unit including an optical receiving system for receiving an incoming electromagnetic beam (Fig. 2E, sensing unit 106) and for deflecting the incoming electromagnetic beam to the at least one detector ([0136] light reflected from the object may be captured by second optical window 124B and may be redirected to sensor 116); and a housing within which the transmitting unit and the receiver unit are situated, wherein the housing is radiation-transparent at least in some areas ([0136] teaches Fig. 2E is a configuration of LIDAR system 100 of Fig. 1A. Fig. 1A illustrates a housing surrounding lidar components with optical window 124), and wherein the transmitting unit includes at least one diffuser element in a beam path of the emitted electromagnetic beam (Fig. 2E, optical window 124A may include diffuser lens [0136]);  […] or wherein the diffuser element is mounted on the housing, which is stationary or fixed (Fig. 1A illustrates a housing surrounding lidar components including optical window 124), wherein the diffuser element is flat and adjacent to the optical transmission system, or has a contour corresponding to a contour of the optical transmission system (Fig. 2E, optical window 124A illustrates a flat surface receiving the emission from projection unit 102), wherein the diffuser element or is mounted on the optical transmission system, or is mounted the housing, which is stationary or fixed (Fig. 1A illustrates a housing surrounding lidar components including optical window 124), and wherein the diffuser element is a single diffuser element or a diffuser element having multiple diffuser sections or elements having different optical functions ([0136] “optical window 124A may include a diffuser lens”).
Yeruhami may not explicitly teach; however, Baeg, in the same field of invention, teaches: wherein the LIDAR device is positioned on a rotatable plate (Fig. 2, separating unit 240), so that the transmitting unit and the receiver unit are rotated jointly ([0054] transmit and receive module arranged on separating unit 240) at a defined rotational speed about a rotational axis ([0060] rotation speed equal to or greater than 1200 RPM). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yeruhami and incorporate a rotatable base as taught by Baeg to enable the well-known benefit of expanded field of view (see Baeg at [0007]).
Regarding Claim 2, Yeruhami as modified by Baeg teaches the LIDAR device in Claim 1. Yeruhami/Baeg further teaches wherein the diffuser element has one of a planar shape and a non-planar shape (Yeruhami in Fig. 2E, optical window 124A may include diffuser lens [0136]).
Regarding Claim 3, Yeruhami as modified by Baeg teaches the LIDAR device in Claim 1. Yeruhami/Baeg further teaches wherein the diffuser element one of: has an oblique inclination angle in relation to the optical transmission system, and is aligned essentially orthogonally with respect to the optical transmission system (Yeruhami Fig. 2E, optical window 124A is orthogonal to irradiation path).
Regarding Claim 4, Yeruhami as modified by Baeg teaches the LIDAR device in Claim 1. Yeruhami/Baeg further teaches wherein the transmitting unit and the receiver unit are situated one above the other in a vertical direction (Fig. 2E), and wherein one of: a radiation-transparent section of the housing is the diffuser element, at least in some sections (Fig. 2E, optical window 124A may include a diffuser lens [0136]), and the diffuser element is situated one of next to and on the radiation-transparent section of the housing and conceals the radiation-transparent section, at least in some sections ([0136] teaches Fig. 2E is a configuration of LIDAR system 100 of Fig. 1A. Fig. 1A illustrates a housing surrounding lidar components with optical window 124. [0136] further teaches the optical window may include a diffuser lens).


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeruhami et al. (U.S. Pre-Grant Patent Publication No. 2020/0249354 A1) in view of Baeg et al. (U.S. Pre-Grant Patent Publication No. 2014/0111812 A1) in further view of Popovich et al. (U.S. Pre-Grant Patent Publication No. 2017/0030550 A1).

Regarding Claim 5, Yeruhami as modified by Baeg teaches the LIDAR device in Claim 1. Yeruhami/Baeg may not explicitly teach; however, Popovich teaches wherein the diffuser element is a volume hologram (Fig. 3, Electrically Switchable Holographic Bragg Grating (ESBG) 3 & [0103] teaches ESBGs have properties of Bragg holograms & [0032] teaches ESBG may be incorporated with diffusion characteristics).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the optical window (124A, Yeruhami) taught by Yeruhami/Baeg with the ESBG (3) as taught by Popovich with the motivation of enabling a compact form factor and high optical efficiency (see Popovich at [0006]).
Regarding Claim 6, Yeruhami as modified by Baeg/Popovich teaches the claimed LIDAR device in Claim 5. Yeruhami/Baeg/Popovich further teaches wherein the diffuser element includes a volume hologram having at least two optical functions (Popovich in [0103] teaches angle and wavelength selectivity of ESBGs based on the Bragg diffraction equation. Fig. 44 & [0131] further teaches angle and wavelength selectivity).
Regarding Claim 7, Yeruhami as modified by Baeg/Popovich teaches the claimed LIDAR device in Claim 6. Yeruhami/Baeg/Popovich further teaches wherein at least one of the optical functions is one of an angle-of-entry selectivity and a wavelength selectivity (Popovich in [0103] teaches angle and wavelength selectivity of ESBGs based on the Bragg diffraction equation. Fig. 44 & [0131] further teaches angle and wavelength selectivity).
Regarding Claim 8, Yeruhami as modified by Baeg/Popovich teaches the claimed LIDAR device in Claim 7. Yeruhami/Baeg/Popovich further teaches wherein the electromagnetic beam that has been emitted and has been transmitted by the diffuser element is selectively diffusible with the aid of at least one of the optical functions of the diffuser element (Popovich in Fig. 44 & [0131] teaches diffraction dependence selectively based on incident angle).
Regarding Claim 9, Yeruhami as modified by Baeg/Popovich teaches the claimed LIDAR device in Claim 8. Yeruhami/Baeg/Popovich further teaches wherein the electromagnetic beam that has been emitted and has been transmitted by the diffuser element is selectively diffusible with the aid of at least one of the optical functions of the diffuser element (Popovich in Fig. 44 & [0131] teaches diffraction dependence selectively based on incident angle).
Regarding Claim 10, Yeruhami as modified by Baeg/Popovich teaches the claimed LIDAR device in Claims 1, 5, and 6. Yeruhami/Baeg/Popovich further teaches wherein the transmitting unit includes at least one retardation plate for adapting a polarization of one of the generated electromagnetic beam and the emitted electromagnetic beam (Popovich in Fig. 24, wave plate 35 & [0110]), and at least one of the optical functions of the diffuser element is dependent on the polarization of the transmitted electromagnetic beam (Popovich in Fig. 24, ESBGs 31a,b,32a,b & [0110] teaches polarization-dependent diffraction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeruhami et al. (U.S. Pre-Grant Patent Publication No. 2020/0249354 A1) in view of Baeg et al. (U.S. Pre-Grant Patent Publication No. 2014/0111812 A1) in further view of Donovan (U.S. Pre-Grant Patent Publication No. 2020/0200874 A1).

Regarding Claim 11, Yeruhami as modified by Baeg teaches the LIDAR device in Claim 1. Yeruhami/Baeg may not explicitly teach; however, Donovan teaches wherein the transmitting unit includes at least two radiation sources that are couplable into the optical transmission system directly (Fig. 8, sources 802 and 804 of different wavelengths & [0069]), with a dichroic filter and at least one mirror (Fig. 8, wavelength combiner 806). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify projecting unit (102, Yeruhami) as taught by Yeruhami/Baeg with illuminator (800) as taught by Donovan with the motivation of incorporating multiple wavelengths to improve system performance while offing the possibility of reducing size, cost, and system complexity (see Donovan at [0050]).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Droz et al. (U.S. Pre-Grant Patent Publication No. 20180107221) which discloses a rotating LIDAR with a diffuser element for spreading light as part of the transmitter.
Zheng et al. (U.S. Pre-Grant Patent Publication No. 20200191959) which discloses lidar system using a holographic diffuser element. 
Frederiksen et al. (U.S. Pre-Grant Patent Publication No. 20170139096) which discloses a volume hologram with angle and wavelength selectivity. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./           Examiner, Art Unit 3645                                                                                                                                                                                             
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645